Exhibit 12 PFIZER INC. AND SUBSIDIARY COMPANIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Nine Months Ended Sept. 27, Year Ended December 31, (in millions, except ratios) 2009 2008 2007 2006 2005 2004 Determination of earnings: Income from continuing operations before provision for taxes on income, noncontrolling interests and cumulative effect of a change in accounting principles $ 10,823 $ 9,694 $ 9,278 $ 13,028 $ 10,800 $ 13,403 Less: Noncontrolling interests 9 23 42 12 12 7 Income attributable to Pfizer Inc. 10,814 9,671 9,236 13,016 10,788 13,396 Add: Fixed charges 867 647 541 642 622 505 Total earnings as defined $ 11,681 $ 10,318 $ 9,777 $ 13,658 $ 11,410 $ 13,901 Fixed charges: Interest expense(a) $ 769 $ 516 $ 397 $ 488 $ 471 $ 347 Preferred stock dividend(b) 5 8 11 14 14 12 Rents(c) 93 123 133 140 137 146 Fixed charges 867 647 541 642 622 505 Capitalized interest 27 46 43 29 17 12 Total fixed charges $ 894 $ 693 $ 584 $ 671 $ 639 $ 517 Ratio of earnings to fixed charges 13.1 14.9 16.7 20.4 17.9 26.9 All financial information reflects the following as discontinued operations for 2006, 2005 and 2004: the Consumer Healthcare business; certain European generics business; and for 2004; our in-vitro allergy and autoimmune diagnostics testing, and surgical ophthalmics. (a) Interest expense includes amortization of debt premium, discount and expenses. Interest expense does not include interest related to uncertain tax positions of $232 million for the first nine months of 2009; $333 million for 2008; $331 million for 2007; $200 million for 2006; $203 million for 2005; and $201 million for 2004. Interest expense for the first nine months of 2009 includes the impact of our issuance of $13.5 billion of senior unsecured notes in March 2009 and our issuance of approximately $10.5 billion of senior unsecured notes in June 2009 primarily related to the acquisition of Wyeth. (b) Preferred stock dividends are from our Series A convertible perpetual preferred stock held by an Employee Stock Ownership Plan assumed in connection with our acquisition of Pharmacia in (c) Rents included in the computation consist of one-third of rental expense, which we believe to be a conservative estimate of an interest factor in our leases, which are not material.
